 
EXHIBIT 10.2
 
EXECUTION DOCUMENT
 

 
 
[cosilogo.jpg]
 
COSÌ, INC.
294 Washington Street, Ste. 510
Boston, MA  02108
 
Main Tel:  (847) 597-8800
Website:  www.getcosi.com
Writer’s Information:
Vicki Baue
V. P. & General Counsel, CCO
Tel:  (847) 597-8818
Cell:  (312) 310-1336
Email:  vbaue@getcosi.com
 
 

 

    August 18, 2014  

 
Via Overnight Delivery (w/copy by email)
 
MILFAM II L.P.
222 Lakeview Avenue, Suite 160-365
West Palm Beach, FL  33401
Attn:  Mr. Lloyd I. Miller, III
 
With a copy to:
Andrews Kurth LLP
450 Lexington Avenue
New York, NY  10017
Attn:  Paul N. Silverstein, Esq.
 
Financing Notice - Right of Participation in Financing Transaction by Cosi, Inc.
 
Dear Mr. Miller:
 
This letter serves as the formal Financing Notice regarding your Right of
Participation in a Financing Transaction, pursuant to that certain Senior
Secured Note Purchase Agreement, dated April 14, 2014 (“MILFAM NPA”), by and
among the Company and MILFAM II L.P. (“MILFAM”).  Capitalized terms not
otherwise defined herein shall have the meanings set forth in the MILFAM NPA.
 
This Financing Notice confirms the notice provided by R. J. Dourney, CEO &
President of the Company, on August 13, 2014, and subsequent conversations with
the Company, regarding a Financing Transaction contemplated between the Company
and an investment fund managed by Janus Capital Management, LLC (the “Janus
Fund”), on the following terms:
 
Purchase of unregistered shares of the common stock of the Company, up to
$5,000,000, at a purchase price of $1.15 per share; provided, however, that in
no event will the shares issued to the Janus Fund and MILFAM, in the aggregate,
meet or exceed 20% of the Company’s outstanding shares, and in no event will the
shares issued to either Janus Fund or MILFAM result in such entity owning 20% or
more of the Company’s outstanding common stock, or any other transaction
requiring shareholder approval.  Under a stock purchase agreement between the
Company and Janus, the transaction will close as soon as the Company receives
notice from Nasdaq that the Notice of Listing of Additional Shares submission
has been “closed”.  Pursuant to your Right of Participation, you may elect to
participate in the Financing Transaction on the

 
 
 

--------------------------------------------------------------------------------

 
 
EXECUTION DOCUMENT
 

same terms as negotiated with the Janus Fund, provided that in no event shall
you acquire an amount of shares whereby your ownership percentage would meet or
exceed 20% of the Company’s outstanding common stock, or otherwise require
shareholder approval.  MILFAM has requested that its Right of Participation in
this Financing Transaction be transferred to Lloyd I. Miller Trust C, and the
Company has agreed to such transfer.
 
This letter also confirms that, on August 18, 2004, you notified the Company
that you intend to participate in the Financing Transaction, up to but not to
exceed 521,739 shares (the “MILFAM Allocation”), for a purchase price of $1.15
per share, on the same terms and conditions as the stock purchase by the Janus
Fund, subject to your due diligence evaluation and review of the proposed stock
purchase agreement.
 
By signing below, (a) you hereby acknowledge and agree that this letter will
serve as your Participation Notice; (b) you hereby waive any right to increase
participation in this Financing Transaction above the MILFAM Allocation; (c) you
hereby waive the 30-day notice period to consider whether or not to participate
and the amount of your participation pursuant to Section 6(a)(i) of the MILFAM
NPA; and (d) you hereby acknowledge that, if you don’t purchase the full amount
of the MILFAM Allocation, the Janus Fund has committed to buy any portion of the
MILFAM Allocation that you do not purchase.
 
Please sign and return the acknowledgment below if you agree with the foregoing.
 

     Very truly yours,  
 
 
 COSI, INC.                /s/ Vicki Baue                Vicki Baue,        Vice
President  

 
Acknowledged and Agreed
(as of the date set forth above):
 

  LLOYD I. MILLER TRUST C   MILFAM II L.P.               By: MILFAM LLC   By:
MILFAM LLC     Its: Investment Advisor   Its: General Partner                  
 By:
/s/ Lloyd I. Miller III
   By:
/s/ Lloyd I. Miller III
     Name:
Lloyd I. Miller III
   Name:
Lloyd I. Miller III
     Title:
Manager
   Title:
Manager
 

 
 
 
 
 
 

--------------------------------------------------------------------------------

 